DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
1.	The response, filed 7/28/2022, has been entered and made of record. Claims 1-25 are pending in the application.

2.	Applicant’s amendment to claims 5 and 10 has overcome the Examiner’s rejections under 35 U.S.C. 112(b).

Response to Arguments
Applicant's arguments regarding Tanaka et al. and the amended independent claims have been fully considered but they are not persuasive. Applicant argues that there is no teaching or suggestion in Tanaka et al. of the feature “at least part of the magnet portion is configured to be in contact with at least part of the coil portion” as recited in the amended independent claims. The Examiner disagrees with this statement. Applicant notes the Examiner’s interpretation of the claimed “magnet portion” as the moving member “110” of Fig. 1 and the claimed “coil portion” as the stator “120” also of Fig. 1. To harmonize the rejection of claim 1 with that of claim 11 as presented in the previous Office action and pursuant to the amended claims, the Examiner has included the support “142” of Fig. 1 as part of the claimed “magnet portion.” 
Returning to Applicant’s arguments, Applicant further notes that Tanaka et al. discloses that the inner surface of the stator “120” is distanced from the moving member “110.” Applicant then advances the principal assertion that this passage evidences a lack of contact between the stator and moving member. Applicant largely relies on Figs. 1 and 2 and their associated description to support this argument. However, Figs. 1 and 2 are an incomplete picture of Tanaka’s motor, specifically as to the structural nature of the reference’s stator. Fig. 6 illustrates and col. 6, lines 61 and 62 disclose that the stator includes linear movement bearing “334.” Moreover, in col. 7, lines 3 and 4, Tanaka et al. discloses that the linear movement bearing supports the moving member. As the Examiner understands Tanaka et al., the inner surface of the stator is indeed distanced from the moving member. However, the linear movement bearing is positioned within the space corresponding to that separation distance.
Finally, the Examiner will concede that there is no express use of the word “contact” regarding the stator and the moving member. However, the Examiner submits that Tanaka’s disclosure of the bearing’s support of the moving member in column 7 sufficiently establishes contact between a part of the claimed magnet portion (i.e., moving member “110/320”) and a part of the claimed coil portion (i.e., linear movement bearing “334” of stator “120/330”). Also, as is understood in the art, the central purpose of a bearing is to reduce friction between elements moving relative to each other.   





Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6,11-13,15-22,24, and 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tanaka et al. (US # 8,873,172).
As to claim 1, Tanaka et al. teaches a camera module (Fig. 5, only elements of the image capturing apparatus “500” that satisfy the limitations below), comprising: 
a lens module (Fig. 5, focusing lenses “382”); 
a housing (Fig. 5, housing associated with lens barrel “310”), configured to accommodate the lens module (Fig. 5); and 
a driving unit (Figs. 1,2, and 6, linear motor “100”), disposed between the lens module and the housing (Fig. 5, associated components of the motor “100” in the image capturing apparatus), and comprising a magnet portion (Figs. 2 and 6, moving member “110/320” with drive region “112/322” and support “142”) and a coil portion (Figs. 1,2, and 6, stator “120/330” with drive coil portion “122/322” and linear movement bearing “334”), 
wherein the coil portion is disposed to surround the magnet portion (Fig. 2; col. 2, lines 14 and 15), and 
wherein at least part of the magnet portion is configured to be in contact with at least part of the coil portion (Fig. 6, linear movement bearing “334”; col. 6, lines 61 and 62; col. 7, lines 3 and 4; {See, also, the Response to Argument section above.}).
As to claim 2, Tanaka et al. teaches the camera module of claim 1, wherein the magnet portion comprises a magnet comprising an even number of north (N) poles and south (S) poles (Fig. 2, four (4) N- and S-poles), and the coil portion comprises an odd number of coils (Fig. 2, three (3) coils).
As to claim 3, Tanaka et al. teaches the camera module of claim 1, wherein the magnet portion comprises a magnet having at least one of two north (N) poles facing each other, and two south (S) poles facing each other (Fig. 2, two S-poles face each other).
As to claim 4, Tanaka et al. teaches the camera module of claim 3, wherein the magnet is configured to have one of an S pole, an N pole, an N pole and an S pole, sequentially arranged in an optical axis direction, and the N pole, the S pole, the S pole and the N pole, sequentially arranged in the optical axis direction (Figs. 2 and 5, both the S-N-N-S and N-S-S-N arrangements are illustrated).
As to claim 5, Tanaka et al. teaches the camera module of claim 3, wherein the coil portion comprises a first coil, a second coil and a third coil, arranged in an optical axis direction (Fig. 2), 
wherein a polarity of a magnet of the magnet portion that faces the first coil is different from a polarity of a magnet of the magnet portion that faces the second coil, and 
the polarity of the magnet of the magnet portion that faces the second coil is different from a polarity of a magnet of the magnet portion that faces the third coil (Fig. 2; {As the moving member moves along the X-axis, each coil can be shown to face either of the N-S and S-N magnets. Thus, at different points during movement, the first and second and the second and third coils face magnets with different polarity.}).
As to claim 6, Tanaka et al. teaches the camera module of claim 5, wherein the first coil and the second coil are configured to have current flow directions opposite to each other, and 
wherein the second coil and the third coil are configured to have current flow directions opposite to each other (col. 2, lines 56-64; {As out-of-phase current is generated in the three coils, current of opposite direction will be induced in the coils at some different points in time.}).
As to claim 11, Tanaka et al. teaches the camera module of claim 1, wherein the magnet portion comprises a magnet (Fig. 2, any of the N-S and S-N magnets) and a magnet housing (Fig. 1, support “142”), the magnet being disposed in the magnet housing (Figs. 1 and 2), and 
wherein the coil portion comprises a coil member (Fig. 1, vertical portion of stator “120” that connects to the base member “140”) and a coil housing (Figs. 1,2, and 6, cylindrical portion of stator “120” and linear movement bearing “334”), the coil member being disposed on an outer surface of the coil housing (Fig. 2).
As to claim 12, Tanaka et al. teaches the camera module of claim 11, wherein the magnet portion is sliding-moved with respect to the coil portion (col. 2, lines 21-23).
As to claim 15, Tanaka et al. teaches the camera module of claim 1, wherein a protrusion to which the magnet portion is fixed is disposed on the lens module (Fig. 1, support “142”), and 
wherein a mounting portion to which the coil portion is fixed (Fig. 1, vertical portion of stator “120” that connects to the base member “140”) is disposed in the housing (Fig. 5), 
wherein the protrusion is disposed above the mounting portion in an optical axis direction (Figs. 1 and 5), and 
wherein a bottom surface of the protrusion and a top surface of the mounting portion are configured to face each other in the optical axis direction (Fig. 1; {The planes of the claimed top and bottom surfaces are oriented perpendicular the X-axis.}).
As to claim 16, Tanaka et al. teaches the camera module of claim 1 further comprising a position detection unit (Fig. 2, Hall elements “131” and “132” and magnetic position detection region “114”), configured to detect a position of the lens module (col. 3, lines 4-13; {Tanaka et al. discloses that the position of the moving member is detected. However, as the moving member is connected to the focusing lenses “382” in Fig. 5, the position of the moving member is a proxy for the position of the lens module.}), 
wherein the position detection unit comprises a sensing yoke (Fig. 2 magnetic position detection region “114”; {As yokes are routinely fabricated from magnetic materials in the art, the magnetic position detection region of Tanaka et al. can be reasonably construed as a yoke.}) disposed on the lens module (Fig. 5) and a position sensor disposed to face the sensing yoke (Fig. 2, Hall element(s) “131” and “132”).
As to claim 17, Tanaka et al. teaches the camera module of claim 16, wherein a shielding wall (Fig. 2, intermediate area “116” acts as a shield to ensure that the magnetic field of region “112” does not interfere with that of region “114”; col. 3, lines 41-46) is disposed in an area between the driving unit and the position detection unit (Fig. 2, intermediate area “116” is positioned between driving region “112” and the Hall elements along the X-axis).
As to claim 18, Tanaka et al. teaches a camera module (Fig. 5, only elements of the image capturing apparatus “500” that satisfy the limitations below), comprising: 
a lens module, comprising at least one lens (Fig. 5, focusing lenses “382”); 
a housing (Fig. 5, housing associated with lens barrel “310”), configured to accommodate the lens module (Fig. 5); and 
a driving unit (Figs. 1,2, and 6, linear motor “100”), disposed between the lens module and the housing (Fig. 5, associated components of the motor “100” in the image capturing apparatus), and comprising a magnet portion (Figs. 2 and 6, moving member “110/320” with drive region “112/322” and support “142”) and a coil portion (Figs. 1,2, and 6, stator “120/330” with drive coil portion “122/322” and linear movement bearing “334”), 
wherein the coil portion is configured to have a cylindrical shape (col. 2, lines 14 and 15), and the magnet portion is disposed in an inner area of the coil portion (Fig. 2) , and 
wherein at least part of the magnet portion is configured to be in contact with at least part of the coil portion (Fig. 6, linear movement bearing “334”; col. 6, lines 61 and 62; col. 7, lines 3 and 4; {See, also, the Response to Argument section above.}).
As to claim 19, Tanaka et al. teaches an electronic device (Fig. 5, image capturing apparatus “500”), comprising: 
a camera module (Fig. 5, only elements of the image capturing apparatus “500” that satisfy the limitations below), comprising: 
a housing (Fig. 5, housing associated with lens barrel “310”); 
a lens module (Fig. 5, focusing lenses “382”); and 
one or more driving units (Figs. 1,2 and 6, linear motor “100”), each driving unit comprising a magnet portion (Figs. 2 and 6, moving member “110/320” with drive region “112/322” and support “142”) disposed on the lens module (Fig. 5) and a coil portion (Figs. 1,2, and 6, stator “120/330” with drive coil portion “122/322” and linear movement bearing “334”) disposed in the housing (Fig. 5); 
wherein the magnet portion comprises two or more magnets coupled to each other, and disposed in an optical axis direction (Fig. 2), and 
wherein the magnet portion is disposed in an internal area of the coil portion (Fig. 2; col. 2, lines 14 and 15), and 
wherein at least part of the magnet portion is configured to be in contact with at least part of the coil portion (Fig. 6, linear movement bearing “334”; col. 6, lines 61 and 62; col. 7, lines 3 and 4; {See, also, the Response to Argument section above.}).
As to claim 20, Tanaka et al. teaches the electronic device of claim 19, wherein the two or more magnets are configured to have at least two first polarities (Fig. 2, two (2) N-S polarities), and at least two second polarities (Fig. 2, two (2) S-N polarities).
As to claim 21, Tanaka et al. teaches the electronic device of claim 20, wherein poles of the two or more magnets having the first polarity are disposed to face each other, and poles of the two or more magnets having the second polarity are disposed to face each other (Fig. 2, N-poles and S-poles face each other).
As to claim 22, Tanaka et al. teaches the electronic device of claim 19, wherein the coil portion comprises coil members including an odd number of coils (Fig. 2, three (3) coils “122”) when an even number of magnets are coupled to each other (Fig. 2, four (4) magnets).
As to claim 24, Tanaka et al. teaches the electronic device of claim 19, wherein the magnet portion and the coil portion are configured to slidably move with respect to each other (Although Tanaka et al. only discloses that the moving member moves, the Examiner submits that the stator can be perceived as moving from the reference frame of the moving member while it moves.}).
As to claim 25, Tanaka et al. teaches the electronic device of claim 19, wherein the magnet portion is a movable member (Fig. 2, moving member “110”), and the coil portion is a fixed member (col. 5, lines 53 and 54).


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US # 8,873,172) in view of Tu et al. (US 2008/0054731).
As to claim 7, Tanaka et al. teaches the camera module of claim 1. The claim differs from Tanaka et al. in that it requires that the magnet portion comprises a magnet having an odd number of north (N) poles and south (S) poles and that the coil portion comprises an even number of coils.
In the same field of endeavor, Tu et al. teaches a linear actuator (Fig. 2, linear electric generator “1”) comprising a plurality of coils (Fig. 2, coil windings “11”) that surround a movable magnet portion (Fig. 2, armature magnets “12”). The actuator comprises an even number of coils (Fig. 2, eighteen (18) windings “11”) and an odd number of magnets with respective N- and S-poles (Fig. 2, three (3) armature magnets “18”). In light of the teaching of Tu et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to use the magnet and coil number of Tu et al. in Tanaka’s motor as one of ordinary skill in the art would understand this modification to amount to a simple substitution, yielding the predictable result of a driving motor with a different number of coils and magnets but where linear motion is still accomplished. Additionally, Tu et al. notes that the actuator may be implemented in smaller form products like a cellular telephone and that the motion of the magnet may used to charge the device in which the actuator is used ([0011]).
As to claim 8, Tanaka et al., as modified by Tu et al., teaches the camera module of claim 7, wherein the magnet comprises two N poles facing each other, and two S poles facing each other (see Tu et al., Fig. 2).
As to claim 9, Tanaka et al., as modified by Tu et al., teaches the camera module of claim 7, wherein the magnet is configured to have one of a configuration in which the S pole, the N pole, the N pole, the S pole, the S pole and the N pole are sequentially arranged in an optical axis direction, and a configuration in which the N pole, the S pole, the S pole, the N pole, the N pole and the S pole are sequentially arranged in the optical axis direction (see Tu et al., Fig. 2).
As to claim 10, Tanaka et al., as modified by Tu et al., teaches the camera module of claim 8, wherein the coil portion comprises a first coil (see Tu et al., Fig. 2, second winding from the left) and a second coil (see Tu et al., Fig. 2, sixth winding from the left), disposed in an optical axis direction (see Tanaka et al., Fig. 5), 
wherein a polarity of a magnet of the magnet portion that faces the first coil is different from a polarity of a magnet of the magnet portion that faces the second coil (see Tu et al., Fig. 2, the second winding faces an N-S magnet and the sixth winding faces an S-N magnet), and 
wherein the first coil and the second coil are configured to have current flow directions that are opposite to each other (see Tanaka et al., col. 2, lines 56-64; {As out-of-phase current is generated in the three coils, current of opposite direction will be induced in at least two of the coils.}; note, also, Fig. 10 of Tu et al.).

2.	Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US # 8,873,172) in view of Hirama (US # 5,486,728)
As to claim 13, Tanaka et al. teaches the camera module of claim 11. The claim differs from Tanaka et al. in that it requires that the linear movement bearing “334,” which the Examiner interprets as part of the claimed coil housing (see the rejection of claim 11 above), be oilless.
In the same field of endeavor as the instant application or at least being pertinent to the problem addressed by it, Hirama discloses a motor (Fig. 1) including a coil (Fig. 1, coil “4”) and a magnet (Fig. 1, magnet “9”) that operate together to induce motion of a shaft (Fig. 1, rotor shaft “8”) associated with the magnet (col. 2, lines 9 and 10) about oil-less bearings (Fig. 1, oil-less bearings “6”). In light of the teaching of Hirama, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to form the linear movement bearing “334” of Tanaka et al. without oil because an artisan of ordinary skill in the art would recognize that oil-less bearings reduce costs by alleviating the need for a lubricant and ensure that a foreign substance (i.e., the lubricant) does not contact the device’s internal components and denigrate their performance.


3.	Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (US # 8,873,172) in view of Park et al. (KR 10-2018-0071603).
As to claim 14, Tanaka et al. teaches the camera module of claim 1. The claim differs from Tanaka et al. in that it requires that a pulling yoke is disposed to be spaced apart from the magnet portion in an optical axis direction.
In the same field of endeavor, Park et al. discloses a driving unit for a camera module (Fig. 3, driving unit “600”), comprising a magnet (Fig. 3, magnet “620”) surrounded by a coil (Fig. 3, coil “610”). The magnet moves in and out of the coil (p. 29 of the translation, fifth paragraph), and a yoke is positioned away from and along the axis of movement of the magnet (Fig. 3, yoke “630”) and applies an attractive force to the magnet (p. 29 of the translation, first paragraph). In light of the teaching of Park et al., the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant application to include an attractive yoke at a position spaced apart from the magnet in the direction of the optical axis of Tanaka et al. because an artisan of ordinary skill in the art would recognize that yokes apply assistant driving force for a magnet as well ensure smooth movement of the magnet.
The combination of Tanaka et al. and Park et al. detailed above in claim 14 forms the basis for the rejection of claim 23 below.
As to claim 23, Tanaka et al., as modified by Park et al., teaches the electronic device of claim 19, wherein the one or more driving units further include a pulling yoke disposed to face the magnet portion in the optical axis direction (see Park et al., Fig. 3, yoke “630”; p. 29 of the Park translation, first paragraph).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY J DANIELS whose telephone number is (571)272-7362. The examiner can normally be reached M-F 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on 571-272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANTHONY J DANIELS/Primary Examiner, Art Unit 2696                                                                                                                                                                                                        
11/4/2022